Citation Nr: 0633187	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-00 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for PTSD.  In July 
2006, the veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.

A service connection claim for hypertension also was appealed 
to the Board; but the veteran submitted a written statement 
in March 2006 that he wanted to withdraw the hypertension 
claim.  As the veteran has expressed a desire to withdraw 
this claim, the Board does not have jurisdiction to review 
this appeal and the service connection claim for hypertension 
is dismissed.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.202, 20.204 (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted numerous statements and testimony 
regarding his claimed in-service stressors.  Specifically, he 
stated that in April 1966, he was doing perimeter guard duty 
at Quin Nhon Airfield when 10 to 12 Viet Cong cut through the 
fence and opened fire on him.  He also indicated that in 
January 1967, he fell overboard from a landing craft when 
another boat came along theirs so they could change ships.  
He stated that the boat operator was not paying attention so 
that when he went to step onto the other boat it drifted 
apart and he lost his balance and fell into the water.  He 
noted that he could not swim and thought he was going to die.  
He further noted that they kept boat logs and that he was in 
the 1098 Transportation Company.  The personnel records show 
the veteran served in Vietnam from February 1966 to February 
1967 and was stationed with 1098th Trans Co. (MB) APO SF 
96238.  

The RO has not attempted to verify the claimed stressors by 
requesting unit records from the National Archives or the U. 
S. Army and Joint Services Records Research Center (JSRRC) 
(formerly Center for Unit Records Research (CURR)).  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Thus, 
attempts should be made to obtain unit records for the 1098th 
Trans Co. for the period from April 1, 1966 to April 30, 1966 
and January 1, 1967 to January 31, 1967.

The service medical records also are not reflected in the 
claims file.  The RO requested the service medical and dental 
records from the National Personnel Records Center (NPRC) in 
June 2003, but the NPRC responded that the records were 
furnished to the RO in April 1995.  The RO has not documented 
any search for the service medical records in its facility; 
nor has the veteran been notified.  VA has a heightened 
obligation to assist the veteran in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government are presumed to have been 
lost or destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 
367 (1991).  The RO should attempt to obtain the service 
medical records, and notify the veteran if the records are 
unavailable. See 38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d).

Additional outstanding records include outpatient treatment 
reports from the Vet Center in Huntington, West Virginia from 
January 2004 to April 2004.  The veteran indicated treatment 
at this facility on an April 2004 statement and a PTSD 
Questionnaire submitted in August 2005.  He provided the name 
of the counselor and the address.  The RO has not made any 
attempts to obtain these records and must do so.  See id.


Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All notice requirements must 
be provided in one letter.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Contact the National Archives and the 
JSRRC and request copies of the veteran's 
unit records for 1098th Trans Co. (MB) APO 
SF 96238, while stationed in Quin Nhon for 
the period from April 1, 1966 to April 30, 
1966 and January 1, 1967 to January 31, 
1967.  The RO should note that the 
stressors that need to be verified include 
being fired upon by Viet Cong at Quin Nhon 
Airfield in April 1966, and any boat logs 
reflecting that the veteran fell overboard 
from a landing craft in January 1967.  

3.  Attempt to obtain the service medical 
records from the RO facility in Cleveland, 
Ohio.  If, after making reasonable 
efforts, the records are not obtained, 
notify the veteran and give him an 
opportunity to respond.

4.  Attempt to obtain records from the Vet 
Center in Huntington, West Virginia from 
January 2004 to April 2004.  The veteran 
stated that he received treatment from 
Jack Hosted at 1005 6th Avenue, Huntington, 
West Virginia, (304) 523-8387 or 1-800-
827-8244, ext. 2985.  If, after making 
reasonable efforts, the records are not 
obtained, notify the veteran and give him 
an opportunity to respond.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



